Judge Saffold
delivered the opinion of the Court.
In this case the declaration states an indebitatus assump-sit in the usual form, with the circumstances of the mistake and a super se assumpsit, but omits the usual words describing the species of action ; an omission available only by special demurrer if at all. The defect, if it be one, was cured by the verdict. As to the entries of verdict and judgment it would have been most proper that the amount should have been expressed in words, which were less liable to alteiation than figures. But the Records are in the cafe of a sworn officer. It is not to be presumed that he would abuse his trust; and any alteration of the Record would subject the offender to the severe animadversion of the law. Even if we were of opinion that policy requires words instead of figures to be used in judicial proceedings, it has not been required by the law or the general custom of this country. The mark used to denote dollars has obtained general currency; and it is believed that throughout the United States this sign is as well understood, and conveys the idea of dollars as distinctly as the word itself.
The use of the past instead of the present tense is a clerical and grammatical error, but it cannot vary the effect of the judgment' or affect the merits of the case ; but the amount of the judgment is uncertain. The date from which interest is to be calculated is given by the verdict, but the time till which it was to run cannot be ascertained without reference to the entire Record: it would run till the rendition of the judgment, from which time the principal and interest as a gross amount of damages would carry interest. The rendition of judgment is the act of the Court, and a defect in the judgment cannot be amended by the Clerk in issuing execution. The verdict, with the other parts of the Record, afforded data from which the Circuit Court might have rendered judgment for the proper amount. The judgment for its uncertainty must be reversed, and judgment for the proper amount rendered here.
Judgment was accordingly rendered here against Silbum *187for the costs accruing in this Court, and against Tankershy foi one hundred and six dollars and twenty cents, with interest thereon from the 15th day of April, 1820, the date of the judgment of the Circuit Court, and for the costs accruing m the Circuit Court.
Acre, for plaintiff.
Rust, for defendant in Error.